905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORTHERN TELECOM, INC., Plaintiff-Appellee,v.James Harold APPLETON, Defendant-Appellant,Nancy N. Appleton, Defendant,United States of America, Defendant-Appellee.
No. 90-5394.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that by order entered February 14, 1990, the district court adopted the magistrate's report and recommendation ruling on numerous nondispositive motions.  Appleton appealed that order.


4
In the absence of a final order, this court generally lacks jurisdiction to consider an appeal.   In re King World Prods., Inc., 898 F.2d 56, 58 (6th Cir.1990) (order);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  An order is final if it ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.   Cooper & Lybrand v. Livesay, 437 U.S. 463, 467 (1978);  United States v. Michigan, No. 88-1869 (6th Cir.  April 20, 1990).  No 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b) certification was made by the district court in this case.


5
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation